UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended November 30, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:1-31420 CARMAX, INC. (Exact name of registrant as specified in its charter) VIRGINIA 54-1821055 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 12, RICHMOND, VIRGINIA (Address of principal executive offices) (Zip Code) (804) 747-0422 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer X Accelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes No X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding as of December 31, 2010 Common Stock, par value $0.50 A Table of Contents is included on Page 2 and a separate Exhibit Index is included on Page 44. CARMAX, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Statements of Earnings – Three Months and Nine Months Ended November 30, 2010 and 2009 3 Consolidated Balance Sheets – November 30, 2010, and February 28, 2010 4 Consolidated Statements of Cash Flows – Nine Months Ended November 30, 2010 and 2009 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 40 Item 4. Controls and Procedures 40 PART II. OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 5. Other Information 41 Item 6. Exhibits 42 SIGNATURES 43 EXHIBIT INDEX 44 Page 2 of 44 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CARMAX, INC. AND SUBSIDIARIES Consolidated Statements of Earnings (Unaudited) (In thousands except per share data) Three Months Ended November 30 Nine Months Ended November 30 % Sales and operating revenues: Used vehicle sales $ New vehicle sales Wholesale vehicle sales Other sales and revenues Net sales and operating revenues Cost of sales Gross profit CarMax Auto Finance income Selling, general and administrative expenses Interest expense ― ― ― Interest income ― 45 ― ― ― Earnings before income taxes Income tax provision Net earnings $ Weighted average common shares: Basic Diluted Net earnings per share: Basic $ Diluted $ Reflects the adoption of ASU Nos. 2009-16 and 2009-17 effective March 1, 2010. Percents are calculated as a percentage of net sales and operating revenues and may not equal totals due to rounding. See accompanying notes to consolidated financial statements. Page3of 44 CARMAX, INC. AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) (In thousands except share data) November 30, 2010(1) February 28, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash from collections on auto loan receivables ― Accounts receivable, net Auto loan receivables held for sale ― Retained interest in securitized receivables ― Inventory Deferred income taxes Other current assets Total current assets Auto loan receivables, net ― Property and equipment, net Deferred income taxes Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Accrued income taxes Short-term debt Current portion of long-term debt Current portion of non-recourse notes payable ― Total current liabilities Long-term debt, excluding current portion Non-recourse notes payable, excluding current portion ― Other liabilities TOTAL LIABILITIES Commitments and contingent liabilities Shareholders’ equity: Common stock, $0.50 par value; 350,000,000 shares authorized; 225,504,353 and 223,065,542 shares issued and outstanding as of November 30, 2010, and February 28, 2010, respectively Capital in excess of par value Accumulated other comprehensive loss ) ) Retained earnings TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ Reflects the adoption of ASU Nos. 2009-16 and 2009-17 effective March 1, 2010.Pursuant to these pronouncements, we recognize (a) all transfers of auto loan receivables into term securitizations and (b) transfers of auto loan receivables into our warehouse facilities on or after March 1, 2010, as secured borrowings. See accompanying notes to consolidated financial statements. Page4of 44 CARMAX, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) (In thousands) Nine Months Ended November 30 Operating Activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash (used in) provided by operating activities: Depreciation and amortization Share-based compensation expense Provision for loan losses ― Loss on disposition of assets Deferred income tax provision Net decrease (increase) in: Accounts receivable, net Auto loan receivables held for sale, net ― ) Retained interest in securitized receivables ) Inventory ) ) Other current assets ) ) Auto loan receivables, net ) ― Other assets ) Net decrease in: Accounts payable, accrued expenses and other current liabilities and accrued income taxes ) ) Other liabilities ) ) Net cash (used in) provided by operating activities ) Investing Activities: Capital expenditures ) ) Proceeds from sales of assets 8 79 Insurance proceeds related to damaged property ― Increase in restricted cash from collections on auto loan receivables ) ― Increase in restricted cash in reserve accounts ) ― Releases of restricted cash from reserve accounts ― Sales (purchases) of money market securities, net ) Sales of investments available-for-sale ― Net cash used in investing activities ) ) Financing Activities: Decrease in short-term debt, net ) ) Issuances of long-term debt Payments on long-term debt ) ) Issuances of non-recourse notes payable ― Payments on non-recourse notes payable ) ― Equity issuances, net Excess tax benefits from share-based payment arrangements Net cash provided by (used in) financing activities ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ See accompanying notes to consolidated financial statements. Page 5 of 44 CARMAX, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) 1. Background CarMax, Inc. (“we”, “our”, “us”, “CarMax” and “the company”), including its wholly owned subsidiaries, is the largest retailer of used vehicles in the United States.We were the first used vehicle retailer to offer a large selection of high quality used vehicles at competitively low, no-haggle prices using a customer-friendly sales process in an attractive, modern sales facility.At select locations we also sell new vehicles under various franchise agreements.We provide customers with a full range of related products and services, including the financing of vehicle purchases through our own finance operation, CarMax Auto Finance (“CAF”), and third-party lenders; the sale of extended service plans, a guaranteed asset protection product and accessories; the appraisal and purchase of vehicles directly from consumers; and vehicle repair service.Vehicles purchased through the appraisal process that do not meet our retail standards are sold to licensed dealers through on-site wholesale auctions. 2. Accounting Policies Basis of Presentation and Use of Estimates.The accompanying interim unaudited consolidated financial statements include theaccounts of CarMax and our wholly owned subsidiaries.All significant intercompany balances and transactions have been eliminated in consolidation.The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses and the disclosure of contingent assets and liabilities.Actual results could differ from those estimates.Amounts and percentages in tables may not total due to rounding. These consolidated financial statements have been prepared in conformity with U.S. generally accepted accounting principles for interim financial information.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of management, such interim consolidated financial statements reflect all normal recurring adjustments considered necessary to present fairly the financial position and the results of operations and cash flows for the interim periods presented.The results of operations for the interim periods are not necessarily indicative of the results to be expected for the full fiscal year.These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and footnotes included in our Annual Report on Form 10-K for the fiscal year ended February28,2010. Cash and Cash Equivalents.Cash equivalents of $64.4 million as of November 30, 2010, and $0.5 million as of February28,2010, consisted of highly liquid investments with original maturities of three months or less. Restricted Cash from Collections on Auto Loan Receivables.Cash accounts totaling $165.8 million as of November30,2010, consisted of collections of principal and interest payments on securitized auto loan receivables that are restricted for payment to the securitization investors pursuant to the applicable securitization agreements. Securitizations.As of March1,2010, we adopted Financial Accounting Standards Board (“FASB”) Accounting Standards Update (“ASU”) Nos. 2009-16 and 2009-17 (formerly Statements of Financial Accounting Standards Nos. 166 and 167, respectively) with prospective application.ASU No. 2009-16 amended FASB Accounting Standards Codification (“ASC”) Topic 860, “Transfers and Servicing,” and ASU No. 2009-17 amended FASB ASC Topic 810, “Consolidation.”ASU No. 2009-16 removed the concept of a qualifying special-purpose entity (“QSPE”)from Topic 860 and removed the provision within Topic 810 exempting these entities from consolidation.These pronouncements also clarified the requirements for isolation and the limitations on the portions of financial assets that are eligible for sale accounting treatment. Effective March 1, 2010, we recognize existing and future transfers of auto loan receivables into term securitizations as secured borrowings, which results in recording the auto loan receivables and the related non-recourse notes payable to the investors on our consolidated balance sheets.All transfers of receivables into our warehouse facilities on or after March1,2010, are also accounted for as secured borrowings.As of March1,2010, we amended our warehouse facility agreement in effect as of that date.As a result, auto loan receivables previously securitized through that warehouse facility no longer qualify for sale treatment because, under the amendment, CarMax now has effective control over the receivables.The receivables that were funded in the warehouse facility at that date were consolidated, at their fair value, along with the related non-recourse notes payable to the investors. Page6 of 44 The table below shows the combined effects of the adoption of ASU Nos. 2009-16 and 2009-17 and the March1,2010, amendment to our existing warehouse facility agreement on our February 28, 2010, consolidated balance sheets: (In thousands) Increase (Decrease) Current Assets: Restricted cash from collections on auto loan receivables $ Accounts receivable, net ) Auto loan receivables held for sale ) Retained interest in securitized receivables ) Total Current Assets ) Auto loan receivables, net (1)(2) Deferred income taxes Other assets TOTAL ASSETS $ Current Liabilities: Accounts payable $ Accrued expenses and other current liabilities Current portion of non-recourse notes payable (1) Total Current Liabilities Non-recourse notes payable (1)(2) TOTAL LIABILITIES TOTAL SHAREHOLDERS’ EQUITY ) TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ The assets and liabilities of the term securitization trusts are separately presented on the face of the consolidated balance sheets, as required by ASU No. 2009-17. In addition to the accounting change, this line includes the impact from the amendment to our existing warehouse facility agreement resulting in $331.0 million of receivables, along with the related non-recourse notes payable, being consolidated. The adjustments in the above table include the following items: · Consolidation of the auto loan receivables and the related non-recourse notes payable funded in existing term securitizations. · Consolidation of the auto loan receivables and the related non-recourse notes payable funded in the existing warehouse facility. · Recognition of an allowance for loan losses on the consolidated auto loan receivables. · Consolidation of customer loan payments received but not yet distributed by the term securitization trusts.These payments are included in restricted cash from collections on auto loan receivables. · Reclassification of auto loan receivables held for sale to auto loan receivables. · Reclassification of certain balances previously included in retained interest in securitized receivables that relate to existing term securitizations. · Write-off of the remaining interest-only strip receivables related to term securitizations, previously recorded in retained interest in securitized receivables, and the related deferred tax liability.These write-offs were charged against retained earnings. · Recording of a net deferred tax asset, primarily related to the establishment of the allowance for loan losses. Beginning in fiscal 2011, CAF income no longer includes a gain on the sale of loans through securitization transactions, but instead primarily reflects the interest and certain other income associated with the auto loan receivables less the interest expense associated with the non-recourse notes payable issued to fund these receivables, direct CAF expenses and a provision for estimated loan losses.See Notes 3 and 4 for additional information on securitizations. Auto Loan Receivables.Auto loan receivables, net of an allowance for loan losses, include amounts due from customers primarily related to used retail vehicle sales financed through CAF.The allowance for loan losses represents an estimate of the amount of losses inherent in the loan portfolio as of the reporting date.The allowance is primarily based Page7 of 44 on the credit quality of the underlying receivables, historical trends and forecasted forward loss curves.Management also takes into account recent trends in delinquencies and losses, recovery rates and the economic environment.The provision for loan losses is the periodic cost of maintaining an adequate allowance.See Note 4 for additional information on auto loan receivables. Derivative Instruments and Hedging Activities.We enter into derivative instruments to manage exposures that arise from business activities that result in the receipt or payment of future known and uncertain cash amounts, the values of which are determined by interest rates.We recognize the derivatives at fair value as either current assets or current liabilities on the consolidated balance sheets.Where applicable, such contracts covered by master netting agreements are reported net.Gross positive fair values are netted with gross negative fair values by counterparty.The accounting for changes in the fair value of derivatives depends on the intended use of the derivative, whether we have elected to designate a derivative in a hedging relationship and apply hedge accounting and whether the hedging relationship has satisfied the criteria necessary to apply hedge accounting.We may enter into derivative contracts that are intended to economically hedge certain risks, even though hedge accounting may not apply or we do not elect to apply hedge accounting.See Note5 for additional information on derivative instruments and hedging activities. Other Assets.Other assets includes amounts classified as restricted cash on deposit in reserve accounts and restricted investments.The restricted cash on deposit in reserve accounts is for the benefit of the securitization investors.In the event that the cash generated by the securitized receivables in a given period was insufficient to pay the interest, principal and other required payments, the balances on deposit in the reserve accounts would be used to pay those amounts.These funds are restricted for the benefit of holders of non-recourse notes payable and are not expected to be available to the company or its creditors. Restricted cash on deposit in reserve accounts was $43.7 million as of November30,2010.Prior to March1,2010, the amount on deposit in reserve accounts was a component of retained interest in securitized receivables.See Note4 for additional information on securitizations. The restricted investments are held to support letters of credit associated with liability insurance programs and were $26.7 million as of November 30, 2010, and $30.7 million as of February 28, 2010. Recent Accounting Pronouncements.In January 2010, the FASB issued an additional accounting pronouncement related to fair value measurements (FASB ASC Topic 820), which requires fair value hierarchy disclosures to be further disaggregated by class of assets and liabilities.A class is often a subset of assets or liabilities within a line item on the consolidated balance sheets.In addition, significant transfers in and out of Levels 1 and 2 of the fair value hierarchy and the reasons for the transfers will be required to be disclosed.This provision of the pronouncement is effective for reporting periods beginning after December15,2009.Accordingly, we adopted the provision as of March1,2010, with no significant transfers other than the effects of adopting ASU Nos. 2009-16 and 2009-17.An additional provision, effective for reporting periods beginning after December15,2010, requires that the reconciliation of Level 3 activity present information about purchases, sales, issuances and settlements on a gross basis instead of as one net number.If applicable, we will include the additional required disclosures for our fiscal year beginning March1,2011. In July 2010, the FASB issued an additional accounting pronouncement related to receivables (FASB ASC Topic 310), which requires additional disclosures about a company’s allowance for credit losses and the credit quality of the company’s financing receivables.For disclosures as of the end of a reporting period, this pronouncement is effective for reporting periods ending after December 15, 2010.We will include additional required disclosures in our annual report for our fiscal year ending February 28, 2011.For disclosures about activity that occurs during a reporting period, this pronouncement is effective for reporting periods beginning after December 15, 2010.We will include additional required disclosures for our fiscal year beginning March 1, 2011. In December 2010, the FASB issued an accounting pronouncement related to intangibles – goodwill and other (FASB ASC Topic 350), which requires a company to consider whether there are any adverse qualitative factors indicating that an impairment may exist in performing step 2 of the impairment test for reporting units with zero or negative carrying amounts.The provisions for this pronouncement are effective for fiscal years, and interim periods within those years, beginning after December 15, 2010, with no early adoption.We will adopt this pronouncement for our fiscal year beginning March 1, 2011.The adoption of this pronouncement is not expected to have an impact on our consolidated financial statements. In December 2010, the FASB issued an accounting pronouncement related to business combinations (FASB ASC Topic 805), which requires a company to disclose revenue and earnings of the combined entity as though the business combination that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period only in comparative financial statements.The disclosure provisions are effective prospectively for business combinations for which the acquisition date is on or Page8 of 44 after the beginning of the first annual reporting period beginning on or after December 15, 2010, with early adoption permitted.If applicable, we will include the required disclosures for our fiscal year beginning March 1, 2011. 3. CarMax Auto Finance Income Three Months Ended November 30 Nine Months Ended November 30 (In millions) % Managed portfolio income: Interest and fee income $ $
